TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 30, 2015



                                    NO. 03-14-00063-CR


                             Eugene Raymond Barrett, Appellant

                                               v.

                                 The State of Texas, Appellee




           APPEAL FROM 33RD DISTRICT COURT OF BLANCO COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgments of conviction signed by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s judgments of conviction.    Therefore, the Court affirms the district court’s

judgments of conviction. The appellant shall pay all costs relating to this appeal, both in this

Court and the court below.